A. J. WALKER, O. J.
The Mobile school commissioners certainly constitute a municipal or public corporation. In the Mayor and Aldermen of Mobile v. Rowland, (26 Ala. 498;) it was decided, that such corporations are not amenable" to the process of garnishment; and the legislature, by a special enatment, bringing private 'corporations within the operation of the garnishment law, has very clearly manifested a positive design to leave municipal corporations free from the influence of such law. Pamphlet Acts of 1855-56, p. 6. We think, therefore, it is certain that municipal corporations are not subject to garnishment in this State, and we are content to abide by the decision above cited.
It is contended, that this failure to include municipal corporations among the legal persons liable to be garnisheed, involves the bestowment of a peculiar privilege, in violation of the first section of the bill of rights. We do not yield our assent to tbis argument. It can make no difference to a corporation, whether it’ pays a debt which it owes to its creditor, or to one to whom he is indebted. It is, therefore, no benefit, or peculiar privilege, to be exempt from the process of garnishment, returnable to a court of law, whereby the payment will be directed to be made to the person to whom its creditor is indebted, instead of the creditor himself.
Judgment affirmed.